


110 HCON 41 : Providing for a conditional adjournment of

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 41
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives.
	
	
		That when the House adjourns on the
			 legislative day of Wednesday, January 24, 2007, on a motion offered pursuant to
			 this concurrent resolution by its Majority Leader or his designee, it stand
			 adjourned until 2 p.m. on Monday, January 29, 2007, or until the time of
			 any reassembly pursuant to section 2 of this concurrent resolution,
			 whichever occurs first; and that when the House adjourns on the legislative day
			 of Wednesday, January 31, 2007, on a motion offered pursuant to this concurrent
			 resolution by its Majority Leader or his designee, it stand adjourned until 2
			 p.m. on Monday, February 5, 2007, or until the time of any reassembly pursuant
			 to section 2 of this concurrent resolution, whichever occurs first.
		2.The Speaker or her designee, after
			 consultation with the Minority Leader, shall notify the Members of the House to
			 reassemble at such place and time as she may designate if, in her opinion, the
			 public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives January 23, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
